Title: [January 1783]
From: Adams, John
To: 



      1783. Paris January 1.
      
      
       Went to Versailles, made my Visit and Compliments of the Season to M. Le C. de Vergennes and delivered him a Copy of our Treaty and Convention with the States General. He received me with Politeness, made me the Compliments of the Season, tres sincerement, and was sensibly obliged to me for the Copies and invited me to dine.
       I went to see the Ceremony of the Knights of the St. Esprit, in the Chappell, where the Queen shone in great Splendour, dined with an immense Company at the Comtes and returned to Paris.
       One of these first days of January I had a Conversation with Mr. Benjamin Vaughan, upon the Liberty of Navigation as claimed by the confederated neutral Powers and the Dutch. Shewed him the Necessity England was in, of acceeding to it, and the Importance of doing it soon that they might have it to say, that they had arranged their Affairs with the Dutch, as well as with the United States.
       He said he saw the Importance, of pulling at the hairs one by one, when you could not pull out the whole Tail at once. That he had written and would write again to my Lord Shelburne upon the Subject: but says he you can not blame us for endeavouring, to cary this point to Market, and get Something by it. We can not prevent the French from getting some Territory in the East Indies more than they had and perhaps We may buy this of the Dutch for this Point.
       The same day I called upon Mr. Jay, and asked him to speak with Mr. Oswald upon the same Subject, called next upon Mr. Laurens and mentioned the same Idea to him, called at Mr. Oswalds to talk with him upon it, but he was gone out.
      
      
       
        
   
   First entry in D/JA/39, which is identical in format with the several preceding Diary booklets.


       
      
      

      January 5. Sunday.
      
      
       Dined with M. Vaughan, in Company with the Abbys de Mably, Chalut, Arnoux and Ter Saint Tersan.—Had more Conversation with de Mably than at any Time before. He meditates a Work upon  our American Constitutions. He says the Character he gives of Herodian in his last Work, Sur la maniere d’ecrire L’histoire, has procured to his Bookseller, Purchases, for all the Copies of that Historian which he had in his Shop.—Arnoux said that Rousseau, by his Character of Robinson Crusoe, helped his Bookseller to the Sale of an whole Edition of that Romance in a few days.
      
      
       
        
   
   As a result of this conversation, and at the request of those present, JA on 15 Jan. addressed a long letter to Mably listing the chief sources from which a comprehensive history of the American Revolution would have to be drawn, together with advice on the subjects to be treated, including those in what would today be called social and institutional as well as political history (LbC, Adams Papers; printed in WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 5:492–496, with an approximate date, “1782,” supplied by JA from memory). Two days later JA prepared a second letter to Mably listing his own political writings from 1761 to 1779, which he had earlier excluded; but at the foot of his retained copy he wrote: “This Letter was never sent, but the Original was burned by me. It may remain here, without Imputation of Vanity” (Lb/JA/20, Adams Papers, Microfilms, Reel No. 108).


        
   
   JA arranged with Cerisier for the publication at Amsterdam of Mably’s Observations sur le gouvernement et les loix des Etats-Unis d’Amerique, 1784 (JA to Cerisier, 16 Oct. 1783, LbC, Adams Papers). An English translation, Remarks concerning the Government and the Laws of the United States of America: In Four Letters, Addressed to Mr. Adams, appeared in London later the same year. Copies of both are among JA’s books in the Boston Public Library.


       
      
      

      January 11. Saturday.
      
      
       Mr. W. T. Franklin came in to talk with me, about a Subject which he said he did not often talk about, and that was himself. He produced a Commission, drawn up, for Messrs. Franklin and Jay to sign, when they only were here, before I arrived, and in fact signed by them. I took the Commission and read it. He asked me to sign it. I told him, that I considered myself as directly affronted in this Affair. That considering that I came out to Europe without any Solicitation of mine, single in the Commission for Peace, and considering that Congress had done me the Honour to place me at the head of the new Commission, I had a right to be consulted in the Appointment of a Secretary to the Commission. But that without saying or writing a Word to me, Dr. Franklin had wrote to Mr. Jay at Madrid and obtained a Promise from him. That considering the Relation to me in which Mr. Thaxter came out, and his Services and Sufferings in the Cause and the small Allowance he had received, I thought he had a better right to it. That I thought my self ill treated in this as in many other Things. That it was not from any disrespect to him, Mr. W.T.F., that I declined it. That I should not, if my Opinion had been asked, have named Mr. Thaxter but another Gentleman.
       
       He told me, how his Grandfather was weary, that he had renewed his Solicitation to Congress, to be relieved. That he wanted to be with his Family at Philadelphia &c. &c. &c.
       I told him I was weary too, and had written an unconditional Resignation of all my Employments in Europe. That an Attack had been made upon me by the C. de Vergennes, and Congress had been induced to disgrace me. That I would not bear this disgrace if I could help it. That I would wear no Livery with a Spot upon it. The Stain should be taken out or I would not wear the Coat. That Congress had placed me now in a Situation, that I could do nothing without being suspected of a sinister Motive, that of aiming at being restored to the Mission to Great Britain. The Conduct of the American Cause in Europe had been a constant Scramble for Offices and was now likely to be a new and more passionate Scaene of Factions for Places. That I would have nothing to do with it, had not been used to it.
       He said that Congress would have now a Number of Places and would provide for Mr. Thaxter. That they would undoubtedly give me full Satisfaction &c.
       I told him that the first Wish of my Heart was to return to my Wife and Children &c.
       He shewed me, Extract of a Letter of Dr. F. to Congress concerning him, containing a studied and long Eulogium—Sagacity beyond his Years, Diligence, Activity, Fidelity, genteel Address, Facility in speaking French. Recommends him to be Secretary of some Mission, thinks he would make an excellent Minister, but does not propose him for it as yet.
       This Letter and other Circumstances convince me, that the Plan is laid between the C. de Vergennes and the Dr., to get Billy made Minister to this Court and not improbably the Dr. to London. Time will shew.
      
      
       
        
   
   See entry of 27 Oct. 1782, above, and note 3 there. JA’s candidate, if Thaxter was not to be chosen, was Edmund Jenings; see JA to Laurens, 15 Aug. 1782 (LbC, Adams Papers; WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:611), and JA’s letter in the Boston Patriot, 24 July 1811.


       
       
        
   
   JA to Livingston, 4 Dec. 1782 (LbC, Adams Papers; WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 8:16).


       
       
        
   
   Franklin to Pres. Huntington, 12 March 1781; for the passage shown to JA, see Franklin Writings, ed. SmythThe Writings of Benjamin Franklin, ed. Albert Henry Smyth, New York and London, 1905–1907; 10 vols., 8:221–223.


       
      
      

      January 12. Sunday.
      
      
       Mr. B. Vaughan came in. I told him, I had some Facts to communicate to him in Confidence. They affected my personal Interest, Character, and Feelings so intimately, that it was impossible for me to  speak of them without being suspected of personal Resentments and sinister Motives. But that these Facts were at the same time so connected, with public Affairs, with the Interests of the House of Bourbon, and with the essential Interests of Great Britain and America and the true System of Policy, which the two last ought in future to pursue towards each other, that it was my indispensable Duty to communicate them to some English Gentleman who might put their Government upon their Guard.
       The two Facts I should now mention were two Instances of the Policy of the C. de Vergennes to defeat the good Intentions of Congress, towards G. Britain. I then shewed him my two original Commissions—one as Minister Plenipotentiary for making Peace, the other as Minister Plenipotentiary to make a Treaty of Commerce with the Ambassador or Plenipotentiary of his Britannic Majesty, vested with equal Powers, and whatever shall be so agreed and concluded for Us and in our Name to sign and thereupon make a Treaty of Commerce, and to transact every Thing that may be necessary for compleating, securing and strengthening the same, in as ample Form and with the same Effect, as if We were personally present and acted therein, 29. Sept. 1779.
       Mr. Vaughan said he was astonished at my Secrecy and Patience, in never communicating this before. That they never had any Idea of this in London. I told him the C. de Vergennes had required me in thename of the King not to communicate it.
       I then shew him the Resolution of Congress of 12 July 1781, by which the Commission and Instructions for negotiating a Treaty of Commerce between the U. States and G. Britain given me on the 29. day of Sept. 1779, were revoked.
       I then read to him the following Part of my Instructions of the 16. Oct. 1779, vizt. That the common Right of Fishing shall in no Case be given up. That it is essential to the Welfare of all these United States, that the Inhabitants there of, at the Expiration of the War should continue to enjoy the free and undisturbed Exercise of their common Right to fish on the banks of Newfoundland and the other fishing Banks and Seas of North America. That our Faith be pledged to the Several States, that without their unanimous Consent no Treaty of Commerce shall be entered into nor any Trade or Commerce whatever carried on with G. Britain without the Explicit Stipulation herein after mentioned. You are therefore not to consent to any Treaty of Commerce with G. Britain, without an explicit Stipulation on her Part not to molest or disturb the Inhabitants of the United States of  America in taking fish on the Banks of Newfoundland and other Fisheries in the American Seas &c—Here I stopped.
       You see here says I Mr. Vaughan, a proof of a great Confidence in me. And what was the Cause of it? No other than this, My Sentiments were known in Congress, to be unalterable for Independence, our Alliance, Fisheries and Boundaries. But it was known also to be a fixed Principle with me, to hurt G. Britain no farther than should be necessary to secure our Independence, Alliance and other Rights.
       The C. de Vergennes knew my Character, both from his Intelligences in America and from my Conversation and Correspondence with him. He knew me to be a Man who would not yield to some of the designs he had in View. He accordingly sets his Confidential Friend Mr. Marbois, to negotiating very artfully with Congress. They could not get me removed or recalled, and the next Scheme was to get the Power of the Commission for Peace into the hands of Dr. Franklin.
       To this End the Choice was made to fall upon him, and four other Gentlemen who could not attend. They have been however mistaken, and no Wrestler was ever so compleatly thrown upon his Back as the C. de Vergennes.
       But their Policy did not stop here. I had still a Parchment, to make a Treaty of Commerce with G. Britain, and an Instruction annexed to it, which would be a powerfull Motive with G.B. to acknowledge our Right to the Fisheries. This Commission and these Instructions were to be and were revoked.
       Mr. Vaughan said this was very important Information and entirely new. That he was much enlightened and had Sentiments upon the Occasion. That he would write it to the E. of Shelburne, and his Lordship would make great Use of it, without naming me, &c.
      
      
       
        
   
   This resolution, which JA long considered the most humiliating stroke he had sustained in the course of his puhlic life, was entered on the Secret Journal of Congress in the following terse form: “A motion was made by Mr. [James] Madison, seconded by Mr. [John] Mathews, That the commission and instructions for negotiating a treaty of commerce between these United States and Great Britain, given to the honourable John Adams on the 29 day of September, 1779, be and they are hereby revoked” JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 20:746). JA expressed his long pent-up feelings concerning this action in a letter he addressed to Robert R. Livingston on 5 Feb. 1783 (LbC, Adams Papers; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 8:33–34). In his Diary for 30 April 1783 he attributed it to the baleful influence of Vergennes. Still later James Madison, who had moved the resolution of 12 July 1781, alluded to the circumstances of both the grant and the withdrawal of JA’s commission, but he failed to give an explanation of either of them that is at all helpful to students of JA’s career (Madison to Jefferson, 16 March 1784; Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 7:34)


       
       
        
   
   Insert after the word “who” in this sentence a parenthetical phrase, “it was supposed,” or some equivalent. Of the five appointees only Thomas Jefferson, as things turned out, “could not attend.”


       
      
       

      January. 13. Monday.
      
      
       Mr. Oswald came to take Leave and shewed me a Letter from the Secretary of State for him to come home. He goes off, on Wednesday.
       I told him if he was going home, I would communicate to him, what I had not intended.
       I told him what I told Yesterday to Vaughan and gave him some short Account of my Correspondence with the C. de Vergennes, upon the Question whether I should communicate to Lord G. Germain, my Commissions, and his Requisition from the King, not to do it, &c.
      
      

      1783. January 19. Sunday.
      
      
       Received a Note from Mr. Franklin, that the C. de Vergennes had written to him to desire me, to meet him at his office, tomorrow at ten. Went out to Passy, told Mr. Franklin that I had been informed last night, that the Comte was uneasy at Mr. Oswalds going away, because he expected to sign the Preliminaries in a day or two.
      
      
       
        
   
   Vergennes’ note and Franklin’s reply, both dated 18 Jan., and Franklin’s note to JA, 19 Jan., are all printed in Franklin Writings, ed. SmythThe Writings of Benjamin Franklin, ed. Albert Henry Smyth, New York and London, 1905–1907; 10 vols., 9:8–9.


       
      
      

      January 20. Monday.
      
      
       Mr. Franklin and I met the Comte de Vergennes at his office at Ten. He told us, he was going to sign Preliminaries and an Armistice. At Eleven the C. D’Aranda came in, and Mr. Fitsherbert. After examining the Papers, D’Aranda and Fitsherbert signed the Preliminary Treaty, between the Crowns of G. Britain and Spain. De Vergennes and Fitsherbert that between Britain and France. Then Fitsherbert on one Part and Adams and Franklin on the other, signed, sealed and exchanged Declarations of an Armistice between the Crown of Great Britain and the United States of America.
       Previous to the Signature all the original Commissions were shewn. The C. D’Aranda shewed his. The C. de Vergennes his. Mr. Fitsherbert his—and Adams and Franklin theirs. Fitsherbert agreed to exchange Copies with Us.—Thus was this mighty System terminated with as little Ceremony, and in as short a Time as a Marriage Settlement.
       Before the British and Spanish Ministers came in I asked the C. de Vergennes what was to become of Holland. He smiled and said, that We had nothing to do with that. I answered, with a Smile too, it was very true We had nothing to do with it, but that I interested myself very much, in the Welfare and Safety of that People. He then  assumed an affected Air of Seriousness and said he interested himself in it too a good deal, and then told me, that the English had first wished to retain Demerary and Essquibo, but the King would not hear to that. Then they wanted Trincamale in the East Indies. But the King would not agree to that. Then they wanted Negapatnam. This the King left them to settle with the Dutch, but insisted on a Declaration from the King of G. Britain that he would restore all the other Possessions.
       Fitsherbert told me afterwards it was the Severity of the Spaniards, that obliged his Court to be so hard with the Dutch. The Spaniards would do nothing without Minorca and the Floridas.
       Returned to Paris and dined with the Duchess D’Anville and the Duke de la Rochefaucault.
      
      
       
        
   
   Copies, in French, of the declarations of cessation of hostilities, as agreed upon and exchanged by the American Commissioners (JA and Franklin) and the British Commissioner (Alleyne Fitzherbert), are in the Adams Papers under this date; English translations are printed in Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:223–224. John Jay had 
          
           
            “gone upon a little Excursion to Normandie and Mr. Laurens was gone to Bath, both for their health....Thus drops the Curtain upon this mighty Trajedy ... and Heaven be praised.... I hope to receive the Acceptance of my Resignation so as to come home in the Spring Ships” (JA to AA, 22 Jan. 1783, Adams Papers).
           
          
          
         


       
      
      

      January 21. Tuesday.
      
      
       Went to Versailles to pay my Respects to the King and Royal Family, upon the Event of Yesterday. Dined with the foreign Ambassadors at the C. de Vergennes’s.
       The King appeared in high Health and in gay Spirits: so did the Queen. Madame Elizabeth is grown very fat. The C. D’Artois seems very well. Mr. Fitsherbert had his first Audience of the King and Royal Family and dined for the first time with the Corps Diplomatique.
      
      

      1783. January 23. Thursday.
      
      
       Mr. Whitefoord made me a Visit. He said it was the fatal Policy of the Earl of Chatham, in supporting the K. of Prussia against the House of Austria, that had given an Austrian Queen to France. That the French had contrived too to marry the Kings two Brothers to Princesses of Savoy, by which they had damped the Zeal of another of the Allies of England the King of Sardinia.
       I told him the Story of my Correspondence with the C. de Vergennes in 1780, about communicating my Mission to Lord G. Germain. He said if I had followed my own Opinion, and written to his Lordship and published the Letter, it would have turned out the old  Ministry. I told him I was restrained by a Requisition from the King. Besides the Defeat of D’Estaing and Langara, had turned the Heads of the People of England at that time.
      
     